Title: General Orders, 6 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Tuesday Octr 6th 1778.
            P. PannonaC. Signs Pool. Portland.
            
          
          The Regimental Pay-Masters are to make out their Pay-Rolls for the Month of August and lodge them at the Pay-Master Generals for Examination as soon as possible.
          A Court of Enquiry whereof Lieut. Coll Temple was President which sat to examine into a Charge against Lieutt Eggleston’s Conduct on the 26th ultimo, report that the Charge was groundless and vexatious and that his Conduct was not only prudent but spirited and does him Honor.
        